                                                                    1    WILLIAM E. WINFIELD (State Bar #122055)
                                                                     2   KEITH H. FICHTELMAN (State Bar #262476)
                                                                         NELSON COMIS KETTLE & KINNEY LLP
                                                                     3   300 E. Esplanade Drive, Suite 1170
                                                                     4   Oxnard, California 93036-0238
                                                                         Telephone: (805) 604-4106
                                                                     5
                                                                         Facsimile: (805) 604-4150
                                                                     6   Email: wwinfield@calattys.com
                                                                     7   Email: kfichtelman@calattys.com

                                                                     8   Attorneys for Paras Bhende, Vikram Namjoshi
                                                                     9   and Masoud Toghraie.
                                                                    10
NELSON COMIS KETTLE & KINNEY LLP




                                                                                                      UNITED STATES BANKRUPTY COURT
                                                                    11
                                                                                                    NORTHERN DISTRICT OF CALIFORNIA
                                                                    12
                                   300 Esplanade Drive, Ste. 1170




                                                                                                               SAN FRANCISCO DIVISION
                                                                    13
                                         Oxnard CA 93036




                                                                    14
                                                                         In Re:                                                       Case No.: 20-30383
                                                                    15                                                                CHAPTER 11
                                                                    16   CROSSCODE, INC.,
                                                                                                                                      OBJECTION TO CONFIRMATION OF
                                                                    17
                                                                                            Debtor                                    SECOND AMENDED CHAPTER
                                                                    18                                                                11(SUBCHAPTER V) PLAN OF
                                                                    19
                                                                                                                                      REORGANIZATION DATED
                                                                                                                                      OCTOBER 8, 2020
                                                                    20
                                                                    21                                                                Hearing:
                                                                                                                                      Date: October 29, 2020
                                                                    22                                                                Time: 9:30 a.m.
                                                                    23                                                                Place: Courtroom 17, 16th Floor
                                                                    24
                                                                    25
                                                                                  Paras Bhende, Vikram Namjoshi, and Masoud Toghraie (collectively, “Equity
                                                                    26
                                                                         Holders”), holders of common shares in Crosscode, Inc., hereby file their objection to
                                                                    27
                                                                         confirmation of Crosscode, Inc.’s Second Amended Chapter 11 (Subchapter V) Plan of
                                                                    28
                                                                         Reorganization dated October 8, 2020 (the “SAP”), and respectfully states as follows:

                                                                         __________________________________________________________________________________________________________________________
                                                                            OBJECTION
                                                                    Case: 20-30383    TO195
                                                                                   Doc#  CONFIRMATION     OF 2ND
                                                                                             Filed: 10/22/20        AMENDED
                                                                                                              Entered:       PLAN
                                                                                                                       10/22/20    OF REORGANIZATION
                                                                                                                                19:18:34 Page 1 of
                                                                                                         16    - 1 -
                                                                    1                                                               I.
                                                                     2                                                  INTRODUCTION
                                                                     3           The SAP should be rejected by the Court. Through the SAP, the Debtor,
                                                                     4   Crosscode, Inc. (the “Debtor” or “Crosscode”), has barely even attempted to remedy
                                                                     5   the significant deficiencies in its previously submitted plans for reorganization and the
                                                                     6   SAP still remains a bad faith attempt to strip common shareholders, including Equity
                                                                     7   Holders, of their equity in Crosscode without any economic or business justification
                                                                     8   for doing so.
                                                                     9           Confirming the SAP will result in an unfair and inequitable result and
                                                                    10
NELSON COMIS KETTLE & KINNEY LLP




                                                                         impermissibly discriminate against, among others, Equity Holders. Besides the class
                                                                    11   of common shareholders, the only other two classes of supposedly impaired interests
                                                                    12   consist primarily of corporate insiders or related interests. The corporate insiders, who
                                   300 Esplanade Drive, Ste. 1170




                                                                    13   provided the majority of the bridge notes, are receiving full value for their investment
                                         Oxnard CA 93036




                                                                    14   in the form of new preferred stock. The other class of impaired claims, the holders of
                                                                    15   preferred stock, are receiving full value for their interests by essentially just swapping
                                                                    16   their preferred stock for new common shares.
                                                                    17           In the end, the only class who is truly suffering any detriment through the SAP is
                                                                    18   the class of common shareholders. The very same shareholders who provided the
                                                                    19   initial funding and capital for Crosscode to ever exist. The very same shareholders
                                                                    20   who invested in nothing more than an idea and are now being excluded from the
                                                                    21   company at the very moment that they would have started to see a potential return on
                                                                    22   their investment. Now, right at the moment that the Debtor was expected to have
                                                                    23   revenues finally begin streaming into the company in late 2020 with substantial
                                                                    24   revenues expected in 2021 and 2022, the common shareholders are being asked to
                                                                    25   watch their equity stake completely washed away in exchange for a token financial
                                                                    26   payment.
                                                                    27           The SAP makes clear that this bankruptcy is essentially a sham being
                                                                    28   perpetrated by corporate insiders and their investment bank, Liquid Venture Partners


                                                                         __________________________________________________________________________________________________________________________
                                                                            OBJECTION
                                                                    Case: 20-30383    TO195
                                                                                   Doc#  CONFIRMATION     OF 2ND
                                                                                             Filed: 10/22/20        AMENDED
                                                                                                              Entered:       PLAN
                                                                                                                       10/22/20    OF REORGANIZATION
                                                                                                                                19:18:34 Page 2 of
                                                                                                         16    - 2 -
                                                                    1    (“LVP”), in order to complete their takeover of Crosscode at the expense of common
                                                                     2   shareholders. Shortly after LVP’s reconstitution of Crosscode’s board of directors and
                                                                     3   ouster of Crosscode’s founder, LVP terminated preparations to take the company
                                                                     4   public, thus ensuring LVP would remain in control of the company with limited public
                                                                     5   oversite. The Debtor then proceeded to pay substantial bonuses to insiders in early
                                                                     6   2020 and paid for first class travel for an insider’s trip to India. All this was in
                                                                     7   preparation to then claim that Crosscode was insolvent and force the extinguishment of
                                                                     8   common shareholders’ equity in the company through these proceedings.
                                                                     9           The bad faith intent of the SAP is further laid bare by the Debtor’s stated
                                                                    10
NELSON COMIS KETTLE & KINNEY LLP




                                                                         intention to raise funds in the immediate future from LVP’s preferred investors rather
                                                                    11   than the Debtor’s current investors. Despite assurances from the Debtor, included in
                                                                    12   the SAP, that the “Debtor will consider investment from the Common Equity Interest
                                   300 Esplanade Drive, Ste. 1170




                                                                    13   Representative in connection with future equity financing” (Dkt. 172 at p. 16), the
                                         Oxnard CA 93036




                                                                    14   Debtor has indicated that it intends to raise nearly $3.3 million based on commitments
                                                                    15   from company insiders, a Vice President of LVP, and a “longstanding client of LVP.”
                                                                    16   (Dkt. 168 at ¶ 20).
                                                                    17           Finally, the Debtor still has made no material efforts to explain why common
                                                                    18   shareholders are receiving disparate treatment from holders of preferred stock. While
                                                                    19   such holders of preferred stock are being made whole through issuance of new
                                                                    20   common shares, current common shareholders’ equity is being completely
                                                                    21   extinguished. There is no economic or business justification for this disparity in
                                                                    22   treating these two similarly situated classes.
                                                                    23           The Court should deny Debtor’s request for confirmation of the SAP.
                                                                    24                                                              II.
                                                                    25                         BACKGROUND AND PROCEDURAL HISTORY
                                                                    26           Toghraie previously objected to the Debtor’s original plan for reorganization as
                                                                    27   well as the Debtor’s amended plan. (See Dkt. Nos. 132 and 156). Bhende and
                                                                    28   Namjoshi previously provided informal objections to the Debtor’s original plan for


                                                                         __________________________________________________________________________________________________________________________
                                                                            OBJECTION
                                                                    Case: 20-30383    TO195
                                                                                   Doc#  CONFIRMATION     OF 2ND
                                                                                             Filed: 10/22/20        AMENDED
                                                                                                              Entered:       PLAN
                                                                                                                       10/22/20    OF REORGANIZATION
                                                                                                                                19:18:34 Page 3 of
                                                                                                         16    - 3 -
                                                                    1    reorganization through an email to the Court on September 11, 2020. (See Dkt. No.
                                                                     2   154). Yet another informal objection was sent via email by Todd Bublitz on
                                                                     3   September 5, 2020. (Dkt. No. 152). Equity Holders have not withdrawn any of their
                                                                     4   prior objections and reassert them as still relevant to the SAP. In particular, contrary to
                                                                     5   assertions in the SAP (see Dkt. 172, p. 19), Toghraei’s objections have not been
                                                                     6   adequately resolved.
                                                                     7           The Debtor was formed in 2015 by its founder Aditya Sharma. (Declaration of
                                                                     8   M. Toghraie (Dkt. No. 133) ¶ 3). In 2017, the Debtor registered with the Securities
                                                                     9   and Exchange Commission in preparation for eventually making a public offering.
                                                                    10   (Second Declaration of M. Toghraie (“2nd Toghraie Decl.”) (filed concurrently
NELSON COMIS KETTLE & KINNEY LLP




                                                                    11   herewith).1 In or about November 2019, LVP made a $9.3 million investment in the
                                                                    12   Debtor through the purchase of a series A preferred capital offering. (Dkt. No. 133 at ¶
                                   300 Esplanade Drive, Ste. 1170




                                                                    13   3). Soon thereafter, LVP reconstructed the Debtor’s board of directors, fired its
                                         Oxnard CA 93036




                                                                    14   founder, and ousted him from the board of directors. (Id.). Further, LVP’s selected
                                                                    15   CEO withdrew the Debtor’s registration statement with the SEC. (2nd Toghraie Decl.).
                                                                    16           Subsequently, the Debtor approved, and paid substantial bonusses to insiders.
                                                                    17   (2nd Toghraie Decl.). The Debtor also paid for an insider’s first class travel to India.
                                                                    18   (2nd Toghraie Decl.). Shortly thereafter – about two weeks prior to the filing of its
                                                                    19   petition in this case, the Debtor entered into secured insider financing transactions with
                                                                    20   six of its preferred shareholders (the “Pre-Petition Insider Bridges Financing”) and
                                                                    21   post-petition financing from a group of which 80% were insider preferred shareholders
                                                                    22   (the “Insider DIP Financing”). The Pre-Petition Insider Bridge Financing is essentially
                                                                    23   the Debtor’s only secured claims in this case.2
                                                                    24
                                                                    25   1
                                                                           A number of publicly available documents regarding the Debtor’s SEC registration
                                                                    26   are available online at https://sec.report/CIK/0001731362. It is appropriate for the
                                                                         Court to take judicial notice of such filings. See Northstar Fin. Advisors, Inc. v.
                                                                    27   Schwab Invs., 779 F.3d 1036, 1043 (9th Cir. 2013) (holding it is appropriate for courts
                                                                    28   to take judicial notice of publicly available information in SEC filings).
                                                                         2
                                                                           The only other secured claim is for $268 owed. (Dkt. No. 172).

                                                                         __________________________________________________________________________________________________________________________
                                                                            OBJECTION
                                                                    Case: 20-30383    TO195
                                                                                   Doc#  CONFIRMATION     OF 2ND
                                                                                             Filed: 10/22/20        AMENDED
                                                                                                              Entered:       PLAN
                                                                                                                       10/22/20    OF REORGANIZATION
                                                                                                                                19:18:34 Page 4 of
                                                                                                         16    - 4 -
                                                                    1            As noted in the SAP, the Debtor has been able to consistently meet its ongoing
                                                                     2   obligations. (SAP [Dkt. No. 172] at p. 13). As a pre-revenue entity, the Debtor has
                                                                     3   relied on outside investments to fund its operations. (Id. at pp. 12-13). The Debtor has
                                                                     4   not offered any evidence that it has ever experienced problems raising such outside
                                                                     5   capital. Indeed, less than a year ago LVP invest over $9 million in the Debtor and the
                                                                     6   Debtor has apparently received commitments from numerous individuals that they
                                                                     7   intend to invest nearly $3.3 million in the near term in what is supposedly a bankrupt
                                                                     8   enterprise. (See Third Supplemental Declaration of Rahul Gandhi [Dkt No. 168] ¶ 18).
                                                                     9   The Debtor has projected that it would begin to realize significant revenue during the
                                                                    10
NELSON COMIS KETTLE & KINNEY LLP




                                                                         fourth quarter of 2020. (Id. at p. 12). From there, the Debtor has projected that
                                                                    11   revenue will increase substantially over the next three years. (Supplemental
                                                                    12   Declaration of Gandhi [Dkt. No. 151] ¶ 17). The Debtor projects revenues of $5.4
                                   300 Esplanade Drive, Ste. 1170




                                                                    13   million in 2020, $18.8 million in 2022, and $38.5 million for 2023. (Suppl. Decl. of
                                         Oxnard CA 93036




                                                                    14   Gandhi, Exh. D [Dkt No. 151-1]).
                                                                    15                                                             III.
                                                                    16                 THE SECOND AMENDED PLAN SHOULD BE REJECTED
                                                                    17           Equity Holders previously objected to the Debtor’s prior plans for
                                                                    18   reorganization. (See Dkt Nos. 132, 154 & 156). The SAP has not remedied those
                                                                    19   deficiencies or otherwise provided a valid basis for the Court to confirm the SAP over
                                                                    20   Equity Holders’ objections.
                                                                    21           As the proponent of the SAP, Debtor bears the burden of proving that the plan
                                                                    22   satisfies the relevant provisions of the Bankruptcy Code. See In re Kemp, 134 B.R.
                                                                    23   413 (Bankr. E.D. Cal. 1991).
                                                                    24           Specifically, and as similarly discussed in Equity Holders’ objections to the prior
                                                                    25   proposed plans, the SAP unfairly discriminates against Equity Holders, the SAP
                                                                    26   improperly classifies interests, the SAP is not fair and equitable, the SAP may not be
                                                                    27   feasible, and the SAP includes impermissible injunctions and released claims.
                                                                    28



                                                                         __________________________________________________________________________________________________________________________
                                                                            OBJECTION
                                                                    Case: 20-30383    TO195
                                                                                   Doc#  CONFIRMATION     OF 2ND
                                                                                             Filed: 10/22/20        AMENDED
                                                                                                              Entered:       PLAN
                                                                                                                       10/22/20    OF REORGANIZATION
                                                                                                                                19:18:34 Page 5 of
                                                                                                         16    - 5 -
                                                                    1    Furthermore, rejecting the SAP would be a proper use of the Court’s equitable powers
                                                                     2   to prevent Debtor from extinguishing Equity Holders’ interests in bad faith.
                                                                     3           A. The SAP Unfairly Discriminates Against Equity Holders
                                                                     4           In order for the Court to confirm the SAP, the SAP must not unfairly
                                                                     5   discriminate against a class of interests. See 11 U.S.C. § 1191(b). When addressing
                                                                     6   the issue of unfair discrimination, bankruptcy courts have generally found that a plan
                                                                     7   unfairly discriminates if it treats similar claims differently without a reasonable basis
                                                                     8   for doing so. See, e.g., In re Tucson Self-Storage, Inc., 166 B.R. 892, 898 (9th Cir.
                                                                     9   B.A.P. 1994) (holding that a plan cannot single out the holder of an interest similar to
                                                                    10
NELSON COMIS KETTLE & KINNEY LLP




                                                                         other claims and provide them less than other similarly situated claims); 7 Collier on
                                                                    11   Bankruptcy, ¶ 1129.03 (3)(b) (a “class must not only receive ‘fair and equitable’
                                                                    12   treatment but the class must also receive treatment which allocates value to the class in
                                   300 Esplanade Drive, Ste. 1170




                                                                    13   a manner consistent with the treatment afforded to other classes with similar legal
                                         Oxnard CA 93036




                                                                    14   claims against the debtor”).
                                                                    15           Here, there can be no question that Equity Holders and the other common
                                                                    16   shareholders are facing discrimination vis-à-vis holders of other equity interests in the
                                                                    17   company. Such other equity interests are receiving continuing equity in Debtor post
                                                                    18   confirmation of the SAP while common shareholders are seeing their equity
                                                                    19   extinguished in exchange for a comparatively small financial payment.
                                                                    20           Bankruptcy Courts in the Ninth Circuit employ a four part test to determine if
                                                                    21   discrimination of an interest is unfair. In re Wolff, 22 B.R. 510, 512 (9th Cir. B.A.P.
                                                                    22   1982); Liberty Nat'l Enters. v. Ambanc La Mesa Ltd. Pshp. (In re Ambanc La Mesa
                                                                    23   Ltd. Pshp.), 115 F.3d 650, 656 (9th Cir. 1997). Specifically, Debtor must satisfy that:
                                                                    24
                                                                                 (1) whether the discrimination has a reasonable basis; (2) whether the debtor can
                                                                    25
                                                                                 carry out a plan without the discrimination; (3) whether the discrimination is
                                                                    26           proposed in good faith; and (4) whether the degree of discrimination is directly
                                                                    27           related to the basis or rationale for the discrimination. Restating the last element,
                                                                                 does the basis for the discrimination demand that this degree of differential
                                                                    28           treatment be imposed?


                                                                         __________________________________________________________________________________________________________________________
                                                                            OBJECTION
                                                                    Case: 20-30383    TO195
                                                                                   Doc#  CONFIRMATION     OF 2ND
                                                                                             Filed: 10/22/20        AMENDED
                                                                                                              Entered:       PLAN
                                                                                                                       10/22/20    OF REORGANIZATION
                                                                                                                                19:18:34 Page 6 of
                                                                                                         16    - 6 -
                                                                    1    In re Wolff, 22 B.R. at 512.
                                                                     2           Here, Debtor cannot pass this test. There is no reasonable basis for the
                                                                     3   discrimination. Debtor has not offered any explanation, much less a reasonable one, as
                                                                     4   to why Equity Holders and the other common shareholders cannot retain equity in the
                                                                     5   reconstituted Debtor. Indeed, as at least one court has noted, one of the primary
                                                                     6   benefits of Subchapter V reorganization is “the elimination of the absolute priority
                                                                     7   rule, which allows equity holders to retain their ownership interests without paying all
                                                                     8   creditors in full.” In re Easter, 2020 Bankr. LEXIS 2830, at *11 (Bankr. N.D. Miss.
                                                                     9   Oct. 9, 2020). Indeed, here, essentially all of Debtor’s creditors are proposed to
                                                                    10
NELSON COMIS KETTLE & KINNEY LLP




                                                                         receive full payment in cash or equity. The only impaired class proposed to receive
                                                                    11   less than full value are the Class 4 preferred stockholders who are still to receive
                                                                    12   continued equity. There is no reasonable basis that common shareholders should not
                                   300 Esplanade Drive, Ste. 1170




                                                                    13   also retain equity in Debtor. Further, Debtor has offered no reason that it could not
                                         Oxnard CA 93036




                                                                    14   carry out the SAP without the proposed discrimination.
                                                                    15           Next, it is clear that the discrimination is not in good faith. As discussed above,
                                                                    16   it appears that this entire bankruptcy was engineered in bad faith. This bankruptcy
                                                                    17   follows LVP’s reconstitution of the Debtor’s board of directors and ouster and firing of
                                                                    18   Debtor’s founder. This was followed by substantial bonuses paid to insiders and
                                                                    19   incurring substantial expenses to justify the Pre-Petition Insider Bridges Financing. In
                                                                    20   the end, this whole scheme seems to have been designed to increase LVP’s hold on the
                                                                    21   company and reward insiders and LVP’s preferred stockholders with greater share of
                                                                    22   equity in Debtor. The extinguishment of all equity owned by the common
                                                                    23   shareholders appears to be a bad faith continuation of this scheme.
                                                                    24           The SAP unfairly discriminates against Equity Holders and the other common
                                                                    25   shareholders. The SAP should not be confirmed.
                                                                    26           B.     The SAP is Not Fair and Equitable
                                                                    27           Section 1191 requires that a reorganization plan be “fair and equitable.” Section
                                                                    28   1191(c) provides that


                                                                         __________________________________________________________________________________________________________________________
                                                                            OBJECTION
                                                                    Case: 20-30383    TO195
                                                                                   Doc#  CONFIRMATION     OF 2ND
                                                                                             Filed: 10/22/20        AMENDED
                                                                                                              Entered:       PLAN
                                                                                                                       10/22/20    OF REORGANIZATION
                                                                                                                                19:18:34 Page 7 of
                                                                                                         16    - 7 -
                                                                    1            the condition that a plan be fair and equitable with respect to each class of
                                                                     2           claims or interests includes the following requirements:
                                                                     3           …
                                                                     4           (2)As of the effective date of the plan—
                                                                     5           (A)the plan provides that all of the projected disposable income of the debtor to
                                                                     6           be received in the 3-year period, or such longer period not to exceed 5 years as
                                                                     7           the court may fix, beginning on the date that the first payment is due under the
                                                                     8           plan will be applied to make payments under the plan
                                                                     9   11 U.S.C. §1191(c).
                                                                    10
NELSON COMIS KETTLE & KINNEY LLP




                                                                                 Section 1191(d) providers that “disposable income” “means the income that is
                                                                    11   received by the debtor and that is not reasonably necessary to be expended . . . for the
                                                                    12   payment of expenditures necessary for the continuation, preservation, or operation of
                                   300 Esplanade Drive, Ste. 1170




                                                                    13   the business of the debtor.” 11 U.S.C. §1191(d).
                                         Oxnard CA 93036




                                                                    14           Here, Debtor will almost assuredly have some level of “disposable income” in at
                                                                    15   least the next five years, if not the next three. Debtor has projected that it will generate
                                                                    16   over $60 million in revenue by the end of 2023. (Suppl. Decl. of Gandhi, Exh. D [Dkt
                                                                    17   No. 151-1]). Debtor, however, claims it projects a loss over that same time period.
                                                                    18   But such loss is the result of projected R&D and Sales & Marketing expenditures
                                                                    19   totaling over $7 million in 2021, over $20 million in 2022, and over $25 million in
                                                                    20   2023. (Id.). No basis is provided for these projections.
                                                                    21           It is impossible for Debtor to claim that such drastically increased R&D and
                                                                    22   Sales & Marketing expenditures are “necessary for the continuation, preservation, or
                                                                    23   operation of” Debtor’s business. See 11 U.S.C. §1191(d). This is especially true based
                                                                    24   on representations made on behalf of Debtor in Rahul Gandhi’s most recent
                                                                    25   declaration. In his Third Supplemental Declaration, while arguing for the feasibility of
                                                                    26   the SAP, Gandhi represents it is within Debtor’s capabilities to “slow or otherwise
                                                                    27   manage our costs to keep our cash burn in the desired range.” (3rd Suppl. Decl. of
                                                                    28   Gandhi [Dkt. No. 168] ¶ 25). If Debtor is capable of slowing and otherwise managing


                                                                         __________________________________________________________________________________________________________________________
                                                                            OBJECTION
                                                                    Case: 20-30383    TO195
                                                                                   Doc#  CONFIRMATION     OF 2ND
                                                                                             Filed: 10/22/20        AMENDED
                                                                                                              Entered:       PLAN
                                                                                                                       10/22/20    OF REORGANIZATION
                                                                                                                                19:18:34 Page 8 of
                                                                                                         16    - 8 -
                                                                    1    its costs to manage cash burn, it bears questioning whether such costs are “necessary
                                                                     2   for the continuation, preservation, or operation of” Debtor’s business. See 11 U.S.C.
                                                                     3   §1191(d).
                                                                     4           Instead, it appears that Debtor intends to use its disposable income to grow its
                                                                     5   business, not simply to continue, preserve, or operate its business. It would not be fair
                                                                     6   and equitable to allow Debtor to use its projected income for that purpose while
                                                                     7   extinguishing the interests of Equity Holders and the other common shareholders.
                                                                     8           The Court should consider that the Debtor will have disposable income within
                                                                     9   the next five years, if not the next three. At that point, the SAP is not “fair and
                                                                    10
NELSON COMIS KETTLE & KINNEY LLP




                                                                         equitable” pursuant to Section 1191 and should not be confirmed.
                                                                    11           C. The SAP is not Feasible
                                                                    12           Section 1129(a)(11) of the Bankruptcy Code requires that “[c]onfirmation of a
                                   300 Esplanade Drive, Ste. 1170




                                                                    13   plan is not likely to be followed by the liquidation, or the need for further financial
                                         Oxnard CA 93036




                                                                    14   reorganization[.]” “The feasibility requirement requires courts to scrutinize carefully
                                                                    15   the plan to determine whether it offers a reasonable prospect of success and is
                                                                    16   workable.” In re Beyond.com Corp., 289 B.R. 138, 145-46 (Bankr. N.D. Cal. 2003)
                                                                    17   (citing In Re Acequia, Inc., 787 F.2d 1352, 1364 (9th Cir. 1986)). There should not be
                                                                    18   a substantial delay between confirmation of a plan and its effective date, and if a plan's
                                                                    19   effective date is contingent, creditors should not be required to bear the risk of such
                                                                    20   contingency. See In re Central Eur. Indus. Dev't Co., 288 B.R. 572, 577-78 (Bankr.
                                                                    21   N.D. Cal. 2003).
                                                                    22           Debtor has yet to make an appropriate showing that it can meet these standards.
                                                                    23   Debtor claims in the SAP that it was forced into bankruptcy because “it became
                                                                    24   increasingly clear to the Debtor that it would be unable to access capital markets to
                                                                    25   raise necessary funding.” (SAP [Dkt No. 167] § 1.7]). Debtor has not offered any
                                                                    26   explanation as to how the reorganization will help it access such capital markets in the
                                                                    27   future. This will especially be true for a company that failed to realize any cognizable
                                                                    28   revenue, has already gone through bankruptcy restructuring, and, based on its own


                                                                         __________________________________________________________________________________________________________________________
                                                                            OBJECTION
                                                                    Case: 20-30383    TO195
                                                                                   Doc#  CONFIRMATION     OF 2ND
                                                                                             Filed: 10/22/20        AMENDED
                                                                                                              Entered:       PLAN
                                                                                                                       10/22/20    OF REORGANIZATION
                                                                                                                                19:18:34 Page 9 of
                                                                                                         16    - 9 -
                                                                     1   projection, will continue losing between $300,000 and $500,000 for each of the next
                                                                     2   18 months. (3rd Suppl. Decl. of Gandhi [Dkt. No. 168] ¶ 25). Yet, Debtor estimates it
                                                                     3   will need to raise between $4.5 and $6 million in order to maintain operations for 18
                                                                     4   months. (Id. at ¶ 24). If such a goal is so easily obtainable for Debtor, it certainly begs
                                                                     5   the question as to why this bankruptcy was necessary and why Equity Holders’ interest
                                                                     6   in the company must be extinguished in order for the Debtor to emerge from
                                                                     7   bankruptcy.
                                                                     8           D. The SAP’s Injunctions and Released Claims Are Improper
                                                                     9           The SAP contains releases of claims held by non-debtor third-parties against
                                                                    10
NELSON COMIS KETTLE & KINNEY LLP




                                                                         other non-debtors, which would require affirmative (or opt-in) consent, and thus are
                                                                    11   impermissible under the Bankruptcy Code and applicable case law, including recent
                                                                    12   decisions by the Ninth Circuit in Blixseth v. Credit Suisse (In re Blixseth), 961 F.3d
                                   300 Esplanade Drive, Ste. 1170




                                                                    13   1074 (9th Cir. 2020) and by this Court in In re PG&E Corp., Case No. 19-30088-DM,
                                         Oxnard CA 93036




                                                                    14   2020 Bankr. LEXIS 1586 (Bankr. N.D. Cal. June 17, 2020). The Plan contains
                                                                    15   impermissible (a) releases of rights and causes of action held by the Debtor (Plan
                                                                    16   Section 5.5); (b) injunctions with respect to the assertion or enforcement of (i) Claims
                                                                    17   or Equity Interests that were held against or in the Debtor or (ii) direct or derivative
                                                                    18   Claims released pursuant to the Plan (Plan Section 5.6); and to which the Debtor
                                                                    19   provided only voting and non-voting parties-in-interest an opportunity to opt-out of
                                                                    20   rather than opt-in as this Court has previously ruled in the PG&E case.
                                                                    21           The Amended Plan provides at section 9.65 that “Released Parties” are:
                                                                    22
                                                                                 Individually and collectively, the Debtor's Representatives, the Subchapter V
                                                                    23
                                                                                 Trustee (solely in his capacity as such), the DIP Lenders, the DIP Lender
                                                                    24           Representative, Aditya Sharma, Anshu Sharma, and the Representatives of each
                                                                    25           of the foregoing (solely in their capacities as such).3

                                                                    26
                                                                    27
                                                                    28   3
                                                                          The language in this section remains unchanged from the Amended Plan. See Dkt.
                                                                         No. 172.

                                                                         __________________________________________________________________________________________________________________________
                                                                             OBJECTION
                                                                    Case: 20-30383     TO195
                                                                                    Doc#  CONFIRMATION    OF 2ND
                                                                                             Filed: 10/22/20       AMENDED
                                                                                                              Entered:       PLAN
                                                                                                                       10/22/20    OF REORGANIZATION
                                                                                                                                19:18:34 Page 10 of
                                                                                                          16  - 10 -
                                                                     1           The Amended Plan provides for injunctions against non-debtor parties from
                                                                     2   bring actions against non-debtor parties at section 5.6 as follows:
                                                                     3
                                                                                 On the Effective Date, all Persons who have been, are, or may be holders of
                                                                     4
                                                                                 Claims against or Equity Interests in the Debtor shall be permanently enjoined
                                                                     5           from taking any of the following actions against or affecting Reorganized
                                                                     6           Crosscode, the Debtor, the estate, their property, any disbursing agent under the
                                                                                 Plan, the Plan Fund, or any of their respective current or former members,
                                                                     7           directors, managers, officers, employees, agents, trustees, professionals or
                                                                     8           successors and assigns or their respective assets and property with respect to
                                                                                 such Claims or Equity Interests.4
                                                                     9
                                                                    10   (emphasis added).
NELSON COMIS KETTLE & KINNEY LLP




                                                                    11           As these injunctions permanently enjoin creditors from pursuing their claims and
                                                                    12   provides a discharge to non-debtor parties, this is impermissible under Section 524(e)
                                   300 Esplanade Drive, Ste. 1170




                                                                    13   of the Code. Section 524(e) of the Code provides: “Except as provided in subsection
                                         Oxnard CA 93036




                                                                    14   (a)(3) of this section, discharge of a debt of the debtor does not affect the liability of
                                                                    15   any other entity on, or the property of any other entity for, such debt.” The Ninth
                                                                    16   Circuit has repeatedly reversed the granting of permanent injunctions against suing
                                                                    17   non-debtors on the basis that the prohibited permanent relief had the effect of releasing
                                                                    18   non-debtor parties from liability. See American Hardwoods, Inc. v. Deutsche Credit
                                                                    19   Corp. (In re American Hardwoods, Inc.), 885 F.2d 621 (9th Cir. 1989); see also
                                                                    20   Resorts Intl v. Lowenschuss (In re Fred Lowenschuss), 67 F.3d 1394 (9th Cir. 1995).
                                                                    21           As the SAP contains these impermissible releases and injunctions, the SAP
                                                                    22   should not be confirmed.
                                                                    23           E.     The SAP Improperly Classifies Their Interests
                                                                    24           The SAP must classify interests properly. The Bankruptcy Code specifies that
                                                                    25   claims or interests within a given class must be “substantially similar.” 11 U.S.C. §
                                                                    26
                                                                    27
                                                                         4
                                                                          The language of this portion of Section 5.6 also remains unchanged, though 5.6 does
                                                                    28   include a new paragraph at the end allowing TAB Bank and/or potentially others from
                                                                         pursuing claims against non-debtor persons relating to a PPP loan.

                                                                         __________________________________________________________________________________________________________________________
                                                                             OBJECTION
                                                                    Case: 20-30383     TO195
                                                                                    Doc#  CONFIRMATION    OF 2ND
                                                                                             Filed: 10/22/20       AMENDED
                                                                                                              Entered:       PLAN
                                                                                                                       10/22/20    OF REORGANIZATION
                                                                                                                                19:18:34 Page 11 of
                                                                                                          16  - 11 -
                                                                     1   1122(a). Courts have clarified that substantially similar claims can only be classified
                                                                     2   separately if there is a “legitimate business or economic justification” for doing so.
                                                                     3   Barakat v. Life Ins. Co. of Va. (In re Baraket), 99 F.3d 1520, 1524-1525 (9th Cir.
                                                                     4   1996). Notably, courts have not required that such interests be identical, only
                                                                     5   “substantially similar.”
                                                                     6            Here, Equity Holders and the other common shareholders have been classified as
                                                                     7   Class 5, separate and apart from Class 4, which consists of Series A preferred stock
                                                                     8   equity interests. There is no justification for this separate classification as the interests
                                                                     9   held by the two classes are substantially the same. Indeed, it appears that the truly
                                                                    10
NELSON COMIS KETTLE & KINNEY LLP




                                                                         material difference between the two classes in the Debtor’s eyes are who belongs in
                                                                    11   each class. One class, the class which will continue forward under the SAP with equity
                                                                    12   in the company is full of insiders and LVP’s preferred shareholders. The other class,
                                   300 Esplanade Drive, Ste. 1170




                                                                    13   the one to which Equity Holders belong, is populated mostly with corporate outsiders
                                         Oxnard CA 93036




                                                                    14   who were brought into the company by Debtor’s ousted founder.
                                                                    15            The SAP provides no basis for classifying common shareholders differently
                                                                    16   from holders of preferred stock. Indeed, the SAP provides at section 9.46 that “Equity
                                                                    17   Interest” is defined as “[a]n ownership interest in the Debtor, including the Common
                                                                    18   Equity Interests, the Series A Preferred Stock, or rights or interests linked to the same
                                                                    19   or any other ownership interests in the Debtor, including options, warrants, or other
                                                                    20   agreements or rights to acquire the same.”5
                                                                    21            Similarly, the Debtor’s corporate charter provides that “the holders of Preferred
                                                                    22   Stock shall vote together, and not separately as a class, with Common Stock and all
                                                                    23   other shares of stock of the Corporation having general voting power.” (Exhibit B to
                                                                    24   Gandhi Suppl. Decl. [Dkt. No. 151-1] at § B.3).
                                                                    25            In the Supplemental Declaration of Rahul Gandhi, Debtor provides the only
                                                                    26   purported justification for the separate classes. Gandhi claims that the classes are
                                                                    27
                                                                    28
                                                                         5
                                                                             This definition remains unchanged from the Amended Plan. See Dkt No. 172.

                                                                         __________________________________________________________________________________________________________________________
                                                                             OBJECTION
                                                                    Case: 20-30383     TO195
                                                                                    Doc#  CONFIRMATION    OF 2ND
                                                                                             Filed: 10/22/20       AMENDED
                                                                                                              Entered:       PLAN
                                                                                                                       10/22/20    OF REORGANIZATION
                                                                                                                                19:18:34 Page 12 of
                                                                                                          16  - 12 -
                                                                     1   appropriate as the holders of the preferred stock are to receive a priority distribution in
                                                                     2   the event of liquidation and have a right to a cash redemption on a future date.
                                                                     3   (Gandhi Suppl. Decl. ¶¶ 10-11). A Chapter 11 case, such as here, is obviously
                                                                     4   intended to be an alternative to avoid liquidation. Thus, the preferred stockholders
                                                                     5   right to receive a priority distribution in the event of a liquidation event is immaterial
                                                                     6   in the present circumstances. Similarly, the preferred stockholders only have a right to
                                                                     7   cash distribution at specified times. At this time, such triggering events have not
                                                                     8   occurred, and the preferred stockholders do not have a current right to a cash
                                                                     9   redemption. Thus, presently, the rights of the preferred stockholders are “substantially
                                                                    10
NELSON COMIS KETTLE & KINNEY LLP




                                                                         similar” to those of Equity Holders and other common shareholders.
                                                                    11           Quite simply, the Debtor has not demonstrated any reasonable economic or
                                                                    12   business justification for treating the interests of Equity Holders and the other common
                                   300 Esplanade Drive, Ste. 1170




                                                                    13   shareholders differently than the holders of the preferred stock.
                                         Oxnard CA 93036




                                                                    14           Further, courts have consistently warned and advised against allowing debtors to
                                                                    15   classify similarly situated interests differently in order to gerrymander an affirmative
                                                                    16   vote on a reorganization plan. Phoenix Mut. Life. Ins. Co. v. Greystone III Joint
                                                                    17   Venture (In re Greystone III), 995 F.2d 1274, 1279 (5th Cir. 1991) (“one clear rule that
                                                                    18   emerges from other muddled case law on § 1122 claims classification: thou shalt not
                                                                    19   classify similar claims differently in order to gerrymander an affirmative vote on a
                                                                    20   reorganization plan”) (cert. denied. 506 U.S. 821 (1992)); Barakat, 99 F.3d at 1526
                                                                    21   (agreeing with Greystone III in holding that “absent legitimate business or economic
                                                                    22   justification, it is impermissible” to classify similar claims separately in order to gain
                                                                    23   acceptance of a reorganization plan.).
                                                                    24           No legitimate economic or business justification exists for the disparate
                                                                    25   classification of Equity Holders and the other commons shareholders from other equity
                                                                    26   interests in the company. The separate classification is improper and the SAP should
                                                                    27   not be confirmed.
                                                                    28



                                                                         __________________________________________________________________________________________________________________________
                                                                             OBJECTION
                                                                    Case: 20-30383     TO195
                                                                                    Doc#  CONFIRMATION    OF 2ND
                                                                                             Filed: 10/22/20       AMENDED
                                                                                                              Entered:       PLAN
                                                                                                                       10/22/20    OF REORGANIZATION
                                                                                                                                19:18:34 Page 13 of
                                                                                                          16  - 13 -
                                                                     1           F.     The SAP Was Not Proposed in Good Faith
                                                                     2           Section 1129(a)(3) requires that a plan for reorganization be “proposed in good
                                                                     3   faith.” 11 U.S.C. § 1129(a)(3). “Bankruptcy courts should determine a debtor’s good
                                                                     4   faith on a case-by-case basis, taking into account the particular features of each . . .
                                                                     5   plan.” Goeb v. Heid (In re Goeb), 675 F.2d 1386, 1390 (9th Cir. 1982); see also,
                                                                     6   Smyrnos v. Padilla (In re Padilla), 213 B.R. 349, 352 n.2 (B.A.P. 9th Cir. 1997)
                                                                     7   (stating that “the law in the Ninth Circuit is . . . that the determination of good faith
                                                                     8   must be based on the totality of the circumstances”).
                                                                     9           Other bankruptcy courts have found that plans were not proposed in good faith
                                                                    10
NELSON COMIS KETTLE & KINNEY LLP




                                                                         where they primarily sought to protect or increase the equity of insiders. See In re
                                                                    11   GAC Storage Lansing, LLC, 485 B.R. 174, 200-201 (Bankr. N.D. Ill. 2013) (finding
                                                                    12   plan was not proposed in good faith where insider insisted on new equity contribution
                                   300 Esplanade Drive, Ste. 1170




                                                                    13   foreclosing potential larger contributions from third-parties). Bankruptcy Courts have
                                         Oxnard CA 93036




                                                                    14   also found lack of good faith where the debtor entered into non-arm’s length
                                                                    15   transactions with insiders in an apparent attempt to thwart the rights of outsiders
                                                                    16   through the bankruptcy process. See In re Autterson, 547 B.R. 372, 399-400 (Bankr.
                                                                    17   Colo. 2016) (finding plan was not proposed in good faith where pre-petition conduct
                                                                    18   and the plan itself seemed focused on protecting insiders at the expense of other
                                                                    19   interests).
                                                                    20           Here, Debtor’s pre-petition conduct and the SAP clearly evidence an intent to
                                                                    21   not only protect insiders at the expense of other interests, but to actually allow such
                                                                    22   insiders to obtain greater equity in Debtor. The Pre-Petition Insider Bridges Financing
                                                                    23   was clearly formulated so that insiders would have substantial secured claims in an
                                                                    24   effort to justify completely extinguishing Equity Holders and the other common
                                                                    25   shareholders’ equity in Debtor. Furthermore, Debtor has offered no economic or
                                                                    26   business justification for why it is necessary to completely wash away the common
                                                                    27   shareholders’ interest in Debtor. Indeed, as noted elsewhere in this objection, one of
                                                                    28   the primary benefits of filing a petition under Subchapter V is to allow equity holders


                                                                         __________________________________________________________________________________________________________________________
                                                                             OBJECTION
                                                                    Case: 20-30383     TO195
                                                                                    Doc#  CONFIRMATION    OF 2ND
                                                                                             Filed: 10/22/20       AMENDED
                                                                                                              Entered:       PLAN
                                                                                                                       10/22/20    OF REORGANIZATION
                                                                                                                                19:18:34 Page 14 of
                                                                                                          16  - 14 -
                                                                     1   to maintain their interest in the company. Debtor has offered no good faith
                                                                     2   justification as to why it believes it is necessary to deny Equity Holders and the other
                                                                     3   common shareholders an ability to continue forward with equity in Debtor.
                                                                     4           G. It Would Be Proper Exercise of Court’s Equitable Powers to Prevent
                                                                     5   Bad Faith Extinguishing of Equity Holders’ Interests
                                                                     6           As courts of equity, bankruptcy court have broad equitable powers to ensure that
                                                                     7   the purposes of the Bankruptcy Code are properly employed. See Beaty v. Selinger (In
                                                                     8   re Beaty), 306 F.3d 914, 922 (9th Cir. 2002) (“a bankruptcy court is a court of equity
                                                                     9   and should invoke equitable principles and doctrines, refusing to do so only where
                                                                    10
NELSON COMIS KETTLE & KINNEY LLP




                                                                         their application would be ‘inconsistent’ with the Bankruptcy Code”). Indeed, Section
                                                                    11   105 empowers a court to “issue any order, process, or judgment that is necessary or
                                                                    12   appropriate to carry out the provisions of this title. No provision of this title providing
                                   300 Esplanade Drive, Ste. 1170




                                                                    13   for the raising of an issue by a party in interest shall be construed to preclude the court
                                         Oxnard CA 93036




                                                                    14   from, sua sponte, taking any action or making any determination necessary or
                                                                    15   appropriate to . . . prevent an abuse of process.” 11 U.S.C. § 105(a).
                                                                    16           Here, it would be inequitable and unjust to allow the SAP to completely
                                                                    17   extinguish Equity Holders and the other common shareholders’ interest in Debtor. The
                                                                    18   Equity Holders and the other common shareholders helped to build Debtor’s product
                                                                    19   by being early investors in an unproven idea and company. It would be completely
                                                                    20   inequitable to allow Debtor through the SAP to completely wipe out Equity Holders’
                                                                    21   interest in the company now when the company is on the verge of finally realizing
                                                                    22   actual revenue. Indeed, one of the purposes behind Subchapter V of Chapter 11 is to
                                                                    23   allow a debtor to reorganize without having to extinguish equity holders’ interests in
                                                                    24   their companies. See In re Easter, 2020 Bankr. LEXIS 2830 at *11 (noting important
                                                                    25   distinction of Subchapter V is “the elimination of the absolute priority rule, which
                                                                    26   allows equity holders to retain their ownership interests without paying all creditors in
                                                                    27   full.”).
                                                                    28



                                                                         __________________________________________________________________________________________________________________________
                                                                             OBJECTION
                                                                    Case: 20-30383     TO195
                                                                                    Doc#  CONFIRMATION    OF 2ND
                                                                                             Filed: 10/22/20       AMENDED
                                                                                                              Entered:       PLAN
                                                                                                                       10/22/20    OF REORGANIZATION
                                                                                                                                19:18:34 Page 15 of
                                                                                                          16  - 15 -
                                                                     1           This is especially true here where Equity Holders’ and the other common
                                                                     2   shareholders’ interests in the Debtor are being extinguished to allow corporate insiders
                                                                     3   and LVP’s preferred investors to acquire a larger stake in Debtor. The Court should
                                                                     4   not allow such bad faith intentions to prevail.
                                                                     5                                                             IV.
                                                                     6                                                    CONCLUSION
                                                                     7           For the foregoing reasons, the Court should sustain Equity Holders’ objections
                                                                     8   as raised above and in their previous formal and informal objections. The SAP should
                                                                     9   not be confirmed.
                                                                    10
NELSON COMIS KETTLE & KINNEY LLP




                                                                    11
                                                                    12   Dated: October 22, 2020                              NELSON COMIS KETTLE & KINNEY
                                   300 Esplanade Drive, Ste. 1170




                                                                    13
                                         Oxnard CA 93036




                                                                    14
                                                                    15                                                        By: _/s/ Keith H. Fichtelman_____________
                                                                    16                                                               Keith H. Fichtelman
                                                                    17                                                        Attorneys for Paras Bhende, Vikram Namjoshi
                                                                    18                                                        and Masoud Toghraie
                                                                    19
                                                                    20
                                                                    21
                                                                    22
                                                                    23
                                                                    24
                                                                    25
                                                                    26
                                                                    27
                                                                    28



                                                                         __________________________________________________________________________________________________________________________
                                                                             OBJECTION
                                                                    Case: 20-30383     TO195
                                                                                    Doc#  CONFIRMATION    OF 2ND
                                                                                             Filed: 10/22/20       AMENDED
                                                                                                              Entered:       PLAN
                                                                                                                       10/22/20    OF REORGANIZATION
                                                                                                                                19:18:34 Page 16 of
                                                                                                          16  - 16 -
